Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 		Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
         Claims 1-2 and 5-22 remain pending in the application.

Claim Objection
Claim 1 is objected to because of the following informalities:
In claim 1, the limitation of “and wherein at least one of the reflector” is unclear language and it does not have antecedent basis to the previous portions of the claim. Appropriate correction is needed. For purposes of examination, the limitation is considered as “the reflector”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim(s) 1-2,5, 7, 10-11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer (DE 102005057025 Al, cited by Applicant, English machine language translation, cited previously) in view of Hayden (US 20150185388 A)
Regarding claim 1, Ofenhitzer teaches an operating component (Fig.1) to operate a device, comprising:
a component body 1 with a side face (side fixture parts in Fig.1) and as a front face (top fixture parts in Fig.1) arranged on the component body and being suited for being at least partly illuminated by at least one light source 4; a light guide 3 made of clear and transparent material; and 
a reflector (white smooth surface of 16 in [0018] wherein a white surface is considered to reflect light) arranged in the component body, with the light guide receiving light from the light source and directing the light to the reflector arranged underneath the front face, wherein the reflector is a diffuse reflector (Structured surface in [0018] and [0019]) and is suitably shaped to direct the light received from the light guide to the front face, 
wherein the front face comprises a clear outer shell (17) directed to an environment of the operating component and an opaque inner shell (15,14,[0018]) underneath the outer shell towards the reflector, wherein the inner shell comprises at least one transparent area shaped as a ring (wherein the entire operating component is round/circular as it is a rotary selector knob, therefore the inner shell is also round and ring shaped) to transmit the light through the front face; and wherein the light guide extends from the light source as a pipe-like light channel towards the front face in a first section and, in the second section, the light guide expands in the shape of a cup with an edge bulging out with the light being guided along the axis of symmetry into the component body (shape of light guide 3).
Ofenhitzer does not teach the reflector comprising a framing area substantially adjacent to an outer edge of a second section of the light guide, the framing area extending radially from an axis of symmetry perpendicular to the front face, wherein the reflector is shaped to continue the contour of the second section of the light guide from the outer edge, and wherein at least one of the reflector (see Objection to the claim above) is bent towards the front face following the reflector in a radial direction from the axis of symmetry or the reflector has a grooved contour to the front face. 
Hayden teaches an operating component with a light guide 56 (Fig.3) comprising a reflector (reflective dish 58 in [0023]) comprising a framing area substantially adjacent to an outer edge (outer edge of second section 84B of the light guide) of a second section 84B of the light guide, the framing area extending radially from an axis of symmetry perpendicular (section 60) to the front face, wherein the reflector (58 and 60 in [0027])  is shaped to continue the contour of the second section (contour of section 84B) of the light guide from the outer edge, and wherein at least one of the reflector (see Objection to the claim above) is bent towards the front face ( bend of the reflective dish from a horizontal surface to a bent surface 60 wherein this bent surface is towards the front section of the device) following the reflector in a radial direction from the axis of symmetry or the reflector has a grooved contour to the front face.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the outwardly extending reflective dish from the second section of the light guide as disclosed in Hayden in the device of Ofenhitzer in order to illuminate a graphic applique over the extended surface of the light guide ([0027]-[0028] in Hayden).

Ofenhitzer in view of Hayden does not teach a surface texture with a stainless-steel finish provided by the inner shell when not being illuminated.
However, forming a stainless-steel finish to surfaces of light emitting devices is a  well-known technique in the art as disclosed in Hayden ([0072]), and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the finish as disclosed in Hayden in the device of Ofenhitzer in order to prevent leakage of light ([0070] in Hayden).

 	Regarding claim 2, Ofenhitzer in view of Hayden teaches an operating component (Fig.1 in Ofenhitzer) to operate a device, wherein at least one of the light source is arranged along the axis of symmetry, or the first section of the light guide extends along the axis of symmetry with the second section of the light guide expanding out in the radial direction from the axis of symmetry (3 branched out symmetrically).

	Regarding claim 5, Ofenhitzer in view of Hayden teaches an operating component, wherein the reflector covers at least the second section of the light guide on a side directing away from the axis of symmetry which is not directed towards the front face with a covering area (the lower/bottom portion of the second section in Ofenhitzer that is reflective is considered as the “a side directing away from the axis of symmetry which is not directed towards the front face with a covering area”)

Regarding claim 7, Ofenhitzer in view of Hayden teaches the edge bulging of the light guide comprises a peak point at a first radial distance to the axis of symmetry having a distance to the front face being smaller than the distance of the light guide at least at radial distances being larger than the first radial distance (the shape of the light guide in Ofenhitzer).

Regarding claim 10, Ofenhitzer in view of Hayden teaches a device, wherein at least one of the operating component is adapted to be a rotatable component to be rotated around a rotational axis as the axis of symmetry, or the front face is rotationally symmetrical ([0014] in Ofenhitzer).

Regarding claim 11, Ofenhitzer in view of Hayden teaches a device, wherein the operating component has a circular geometry with a cylindrical side face, and wherein the front face has a circular cross-section with the front face being shaped as a circle being bent towards an environment away from the operating component (wherein the entire operating component is round/circular as it is a rotary selector knob).

Regarding claim 14, Ofenhitzer in view of Hayden teaches the operating component, wherein the light source is a solid-state lighting source including a LED or an array of LEDs (4 in Ofenhitzer).

Regarding claim 22, Ofenhitzer in view of Hayden teaches a device, comprising at least one operating component, the device being a whitegoods device, consumer goods device, or an operator panel in a vehicle ([0001] in Ofenhitzer).

  Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer , Hayden and Tomono and further in view of Sato (US 20150103509,cited previously)
Regarding claim 6, Ofenhitzer in view of Hayden teaches the invention set forth in claim 5 above but is silent regarding the reflector comprises a step in its contour between the framing area and the covering area as a step area covering the outer edge of the light guide
Sato teaches the reflector comprises a step in its contour between the framing area and the covering area as a step area covering the outer edge of the light guide (4a and 4b in Fig.2 of Sato).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add the step in the reflector shape as disclosed in Sato in the device of Ofenhitzer in view of Hayden in order to emit light efficiently ([0041] in Sato).

Regarding claim 9, Ofenhitzer in view of Hayden and Sato, teaches at least one of one or more of at least the front face is 2K molded using transparent polycarbonate for the outer shell and opaque polycarbonate for the inner shell outside the transparent areas, or the light guide is made of clear and transparent PMMA, or the reflector is made of diffusing plastic ([0021, [0026],0042] in Sato).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer in view of Hayden and   further in view of Levay (US 20160079013, cited previously)
Regarding claim 8, Ofenhitzer in view of Hayden teaches the invention set forth in claim 1 above but is silent regarding the inner shell comprises multiple transparent areas in form of a pattern to transmit the light through the front face
However, it is well known in the art to use display or patterns on the inner shell/cover facing the light emitting elements in control devices as disclosed in Levay (Fig.1-2, 5).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add the inner shell with multiple transparent areas in form of a pattern to transmit the light through the front face as disclosed in Levay in the device of Ofenhitzer in view of Hayden in order to display graphic symbols ([0021] in Levay).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and Hayden, and further in view of and Gonmans (US 20160369973, cited previously)
Regarding claim 12, Ofenhitzer in view of Hayden teaches the reflector is shaped as a ring around the light guide, with the edge bulging of the light guide being symmetrically shaped (58/60 in Fig.3 of Hayden).
Further regarding the dome-like contour of the reflector, it is well known in the art to use various shapes of reflectors including flat or dome shapes as disclosed in Gonmans (4 in Fig.2) in order to collimate light. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the reflector shape as disclosed in Gonmans in the device of Ofenhitzer in view of Hayden order to collimate the light (Abstract in Gonmans).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and Hayden and further in view of Scavino (US 20160054505, cited previously)
Regarding claim 13, Ofenhitzer in view of Hayden teaches the invention set forth in claim 10 above but is silent regarding the light source is arranged at the rotational axis separately from a rotating part of the operating component, and wherein at least the light guide, the reflector, and the front face are part of the rotating part.
Scavino teaches the light source (element sections 20,21,23,24, in Fig.1) is arranged at the rotational axis separately from a rotating part of the operating component, and wherein at least the light guide, the reflector, and the front face are part of the rotating part ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify parts of the operating component such that parts of them are rotatable and portions are stationary,in the device of Ofenhitzer in view of Hayden in order to achieve a desired lighted rotary switch.
Claims 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer and Hayden and further in view of Ofenhitzer2 (herein after Ofenhitezer2, WO 2009153161A1, English Abstract, cited previously)
Regarding claim 15, Ofenhitzer in view of Hayden teaches the invention set forth in claim 1 above but is silent regarding the operating component further comprises a first capacitive switch, and wherein a transmissive or transparent first conductive layer is applied on top of the outer shell of the front face suitably connected with a control unit detecting a first capacitive change in case of an object or a finger approaching the first conductive layer.

Ofenhitzer2 teaches the operating component further comprises a first capacitive switch, and wherein a transmissive or transparent first conductive layer is applied on top of the outer shell of the front face suitably connected with a control unit detecting a first capacitive change in case of an object or a finger approaching the first conductive layer.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a transparent first conductive layer, as disclosed in Ofenhitzer2 in the device of Ofenhitzer in view of Hayden in order to achieve a cost-effective capacitive proximity sensor with a control function.
Regarding claim 16, Ofenhitzer in view of Hayden and Ofenhitzer2 teaches the control unit is adapted to switch on the light source to illuminate a pattern provided by the front face (Fig.5 in Ofenhitzer2).

Regarding claims 17 ,18  and 21, wherein the conductive layer covers the entire outer shell of the front face (For claim 17) , wherein the operating component further comprises at least one second capacitive switch only covering at least some of the transparent areas of the front face being illuminated after having switched on the light of the light source by the first capacitive switch, and a plurality of second conductive switches are covering each of the transparent areas as separate second conductive switches (For claim 18) and a protective or decorative coating is applied on top of the first conductive layer (For claim 21),  it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to vary the length of the conductive layer on the front face of the operating component, as choice of conductive length involves routine skill in the art and it would have been obvious to one of ordinary skill in the art, to provide a protective coating on the conductive layer and further adding a second conductive switch involves routine skill in the art,  in order to achieve the desired capacitive switching capability for the operating component.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ofenhitzer , Hayden and Ofenhitzer2 (herein after Ofenhitezer2, WO 2009153161A1, cited previously) and further in view of Huska (US 20120327025, cited previously) and Hahs (US 20130292239, cited previously)
Regarding claim 19, Ofenhitzer in view of Hayden and Ofenhitzer2 teaches the invention set forth in claim 18 above, but is silent regarding the inner shell comprises a stack of layers establishing the second capacitive switch , the stack comprising a bendable layer on top of an opaque mask comprising the transparent areas of the front face, wherein the transparent areas are established by cutouts in the opaque mask, wherein a transmissive or transparent second conductive layer is arranged underneath the opaque mask at least covering the cutouts, wherein a second capacitive change between first and second conductive layers is detected by the control unit, resulting in a first functionality assigned to this second capacitive switch, and wherein the bendable layer bends at least in the vicinity of the cutouts by applying a force to the front face in the vicinity of the illuminated cutouts.
Huska teaches the capacitive switch wherein  inner shell comprises a stack of layers establishing the second capacitive switch (layers in Fig.4), the stack comprising a bendable layer ([0087],[0074]) on top of an opaque mask ([0149],[0164],[0093]) comprising the transparent areas of the front face, wherein the transparent areas are established by cutouts in the opaque mask, a transmissive or transparent second conductive  , wherein a second capacitive change between first and second conductive layers (312,314,412,414) is detected by the control unit, resulting in a first functionality assigned to this second capacitive switch, whereas Hahs teaches a transmissive or transparent second conductive layer is arranged underneath the opaque mask ([0020],[0079]) at least covering the cutouts and wherein the bendable layer bends at least in the vicinity of the cutouts by applying a force to the front face in the vicinity of the illuminated cutouts (Fig.4A , bending in [0082] and Fig.9, also see all other Figures in Hahs).
Therefore, from the teachings of Huska wherein two capacitive switches are used with the aid of lower conductive plates, and Hahs that teaches opaque mask and bending ability in capacitive switches, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to form multiple capacitive switches with cutouts and bending abilities in order to form a proximity switch for a control panel.

Regarding claim 20, Ofenhitzer in view of Hayden, Ofenhitzer2, Huska and Hahs teaches an operating component, but does not teach the control unit is adapted to initiate a second functionality being different to the first functionality in response to detecting the second capacitive change of the second capacitive switch. However, Ofenhitzer in view of Ofenhitzer2, Huska and Hahs is capable of performing other functions based on desired function of the control switch such as function of sound effects or other functions well known in the art.

Other art
Cited previously: DE 10255480 B3 teaches a ring-shaped shell (see Fig.1 and 2)

    PNG
    media_image1.png
    637
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    864
    591
    media_image2.png
    Greyscale

  Response to Arguments
The arguments filed on 9/26/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.  

Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875